 


110 HRES 1374 EH: Commemorating the 75th anniversary of the Grand Coulee Dam and recognizing its critical role in the national and economic security of the United States and the contributions of hydroelectric power to the reduction of greenhouse gas emissions.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1374 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Commemorating the 75th anniversary of the Grand Coulee Dam and recognizing its critical role in the national and economic security of the United States and the contributions of hydroelectric power to the reduction of greenhouse gas emissions. 
 
 
Whereas the Grand Coulee Dam was one of the largest public construction projects of President Franklin D. Roosevelt’s New Deal, in response to the Great Depression; 
Whereas construction of the Grand Coulee Dam began in the summer of 1933 and was completed in 1942; 
Whereas 107 individuals lost their lives during the construction process; 
Whereas the Grand Coulee Dam became the largest concrete structure in the world, with 12 million cubic yards of concrete—enough to build a sidewalk around the Earth twice; 
Whereas during World War II electricity from the Grand Coulee Dam was needed to run the aluminum plants that supported the production of ships and planes; 
Whereas forecasts of energy shortages in the 1960s led to the construction of a 3rd power plant at the Grand Coulee Dam, more than doubling its generating capacity; 
Whereas the 3 primary purposes of the Grand Coulee Dam are generating 6.5 million kilowatts of electricity, supplying water for irrigation as part of the Columbia Basin Project, and providing much-needed flood control to the Columbia River Basin; 
Whereas the Columbia Basin Project includes 300 miles of canals and more than 3,000 miles of irrigation ditches, which supply water to 500,000 acres of farmland, an area twice the size of the State of Delaware; 
Whereas the crops grown on this farmland are worth more than $500 million per year; and 
Whereas the Grand Coulee Dam is the cornerstone of the electric power system in the State of Washington and the largest hydroelectric power facility in North America: Now, therefore, be it  
 
That the House of Representatives— 
(1)commemorates the 75th anniversary of the Grand Coulee Dam; 
(2)honors the sacrifice of the 107 individuals who lost their lives during the construction of the Grand Coulee Dam; and 
(3)recognizes that— 
(A)the Grand Coulee Dam continues to play a critical role in the national and economic security of the United States by providing vital electric power and crop irrigation; 
(B)hydroelectric power is a clean, renewable resource that is emissions-free and plays a major role in controlling emissions of greenhouse gases; and 
(C)having clean, affordable hydroelectric power helps reduce the reliance of the United States on foreign oil imports and supports the successful wind power industry in the Northwestern United States by ensuring the availability of electricity in the absence of sufficient wind power. 
 
Lorraine C. Miller,Clerk.
